         Case 2:19-cv-01673-KJM-KJN Document 33 Filed 11/16/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   VALERIE BROOKS, individually and on         CASE NO.: 2:19-cv-01673-KJM-KJN
     behalf of all others similarly situated,
12                                               ORDER GRANTING JOINT MOTION TO
                          Plaintiff,
                                                 EXTEND DEADLINE TO FILE
13
            v.                                   DISPOSITIONAL DOCUMENTS
14
     THE HAAGEN-DAZS SHOPPE                      Action Filed: August 27, 2019
15   COMPANY, INC., a New Jersey
     corporation; and DOES 1 to 10, inclusive,
16
17                        Defendant.

18
19           Having considered the Parties’ Joint Motion to Extend Deadline to File
20
     Dispositional Documents, and with good cause appearing, the Court hereby
21
22   extends the Parties’ Deadline to File Dispositional Documents to
23   December 17, 2020.
24
             PURSUANT TO STIPULATION, IT IS SO ORDERED.
25
26   DATED: November 16, 2020.
27
28
                                                            CASE NO.: 2:19-cv-01673-KJM-KJN
                    ORDER GRANTING JOINT MOTION TO EXTEND DEADLINE TO FILE
                                  DISPOSITIONAL DOCUMENTS
